      Case 5:17-cr-00029-LAG-CHW Document 182 Filed 08/19/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION

RAYMOND F. WILLIAMS, et al.,        :
                                    :
            Movants,                :
                                    :
      v.                            :                  Case No. 5:17-cr-00029-LAG-CHW
                                    :
UNITED STATES OF AMERICA,           :                  Proceedings Under 28 U.S.C. § 2255
                                    :                  Before the U.S. Magistrate Judge
            Respondent.             :
____________________________________:

                                               ORDER

       Before the Court are three identical Section 2255 motions filed on behalf of Raymond F.

Williams and two corporate defendants, U.S. Technology Corporation and U.S. Technology

Aerospace Engineering Corporation. (Docs. 179–81). Largely, the motions raise claims of

ineffective assistance of counsel relating to fines.

       Generally, “[a] convicted defendant who receives an allegedly erroneous fine because of

constitutionally inadequate assistance of counsel cannot seek post-conviction relief under §2255.”

Mamone v. United States, 559 F.3d 1209, 1211 (11th Cir. 2009) (quoting United States v. Segler,

37 F.3d 1131, 1137 (5th Cir. 1994)). Rather, “the language and purpose of § 2255 [shows it has]

a uniform focus on custodial sentences.” Id.

       Nevertheless, the Court cannot say at present that the instant motions are, in their entirety,

“plainly … not entitled to relief.” RULE 4 of the Rules Governing Section 2255 Proceedings. It is

therefore ORDERED that within thirty days of the date of this order, the Movants shall amend

their motions to include every unalleged constitutional error or deprivation entitling them to

Section 2255 relief, failing which the Movants will be presumed to have deliberately waived

complaints relating to errors or deprivations not raised.

                                                  1
     Case 5:17-cr-00029-LAG-CHW Document 182 Filed 08/19/21 Page 2 of 2




       It is further ORDERED that the United States Attorney respond to the Movants’ claims

by answering or otherwise defending pursuant to R ULE 5 of the Rules Governing Section 2255

Proceedings within sixty days of the date of this order.

       SO ORDERED, this 19th day of August, 2021.

                                                       s/ Charles H. Weigle
                                                       Charles H. Weigle
                                                       United States Magistrate Judge




                                               2
